internal_revenue_service number release date index number --------------------------- --------------------------------------- ---------------------- -------------- ----------------------------------- department of the treasury washington dc person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - plr-112385-04 date sep --------- ----------------- --------------------------- ----------------------------------------- x -------------------------------------------------- y -------------------------------------------------- state a date dear ----------------- requesting a ruling under sec_301_9100-3 of the procedure and administration regulations and under sec_1362 of the internal_revenue_code that x be granted an extension of time to elect to be treated as a corporation for federal tax purposes to elect to be treated as an s_corporation and to elect to treat its wholly owned subsidiary y as a qualified_subchapter_s_subsidiary qsub all effective date facts this letter responds to a letter dated date written on behalf of x according to the information submitted x a state a eligible_entity was formed on date at that time x desired to be treated as a corporation for federal tax purposes and intended to make an s_corporation_election in addition x intended to elect to have its wholly owned subsidiary y treated as a qsub x later discovered that plr-112385-04 due to inadvertence the form_8832 entity classification election the form_2553 election by a small_business_corporation and the form_8869 qualified_subchapter_s_subsidiary election were not timely filed law and analysis sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this section an eligible_entity with a single owner can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a disregarded_entity sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the service_center designated on the form sec_301_7701-3 provides in part that an election made under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed sec_1361 defines the term aqualified subchapter_s subsidiary as a domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if an s_corporation holds percent of the stock of the corporation and that s_corporation elects to treat the subsidiary as a qsub sec_1_1361-3 of the income_tax regulations provides that an s_corporation may elect to treat an eligible subsidiary as a qsub by filing with the appropriate service_center the form prescribed by the internal_revenue_service the election may be effective no more than two months and days prior to the date of the filing provided that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive relief is in effect notice_2000_58 2000_2_cb_491 provides that form_8869 qualified_subchapter_s_subsidiary election should be used to elect qsub treatment if a valid qsub election is made the subsidiary is not treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub are treated as assets liabilities and items of income deduction and credit of the parent s_corporation under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than plr-112385-04 six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic_extension of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_1362 of the code provides that a small_business_corporation can elect to be treated as an s_corporation sec_1362 provides guidance on when the s election becomes effective if an s election is made within the first two and one-half months of a corporation s taxable_year then that corporation will be treated as an s_corporation for the year in which the election was made if the corporation makes an election after the first two and one-half months of a corporation s taxable_year then the corporation will not be treated as an s_corporation until the following taxable_year sec_1362 of the code provides that if no election is made pursuant to sec_1362 or if the election is made after the date prescribed for making such an election and the secretary determines that reasonable_cause existed for the failure to timely make the election then the secretary can treat such an election as being timely made for that taxable_year and effective as of the first day of that taxable_year conclusions based solely on the facts submitted and the representations made we conclude that x has satisfied the requirements of sec_301_9100-3 with respect to its late entity classification election and late qsub election and provided that x otherwise qualifies as an s_corporation that x has satisfied the requirement of sec_1362 with respect to its late s election as a result x is granted an extension of time of sixty days from the date of this letter to file a properly executed form_8832 with the appropriate service_center effective date a properly executed form_2553 with the appropriate service_center effective date and a properly executed form_8869 with the appropriate service_center effective date a copy of this letter should be attached to each election concerning the federal tax consequences of the facts described above under any other provision of the code except as specifically set forth above no opinion is expressed or implied plr-112385-04 of the internal_revenue_code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s heather c maloy sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc-
